DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered. Claims 1-4, 6-20 are pending. Claim 5 has been canceled. Claim 8 has been withdrawn.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:   Claim 6 and 7 each recite "said step of implementing an anode-protecting layer" whereas the anode-protecting layer is already recited in Claim 1. For the sake of examination this is taken as "said step of implementing the anode-protecting layer" as set forth in step 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632A1 cited on IDS dated 04/13/2021).
Regarding Claim 1, Roumi discloses a method (Roumi [0063]) regarding a lithium metal secondary battery (Roumi [0004], see e.g. Fig. 47, which shows an ion- and electron-conductive layer included adjacent to anode) (the Examiner notes the recitation “of improving a cycle-life of a lithium metal secondary battery” is a recitation of intended use in the preamble of the claim that does not provide patentable distinction to the claimed method) comprising
a cathode (Roumi [0008]) having a cathode active material layer (Roumi [0059]), 
an anode (Roumi [0008]), 

said method comprising a procedure of implementing an anode protecting layer (Roumi [0068]) between an anode active material layer or an anode current collector of said anode and the electrolyte-separator assembly (Roumi [0071]),
wherein said anode-protecting layer is in a physical contact with said anode active material layer or said anode current collector (Roumi [0068]), 
has a thickness of 50 nm to 5 µm (Roumi [0070]), falling within the claimed range of 10 nm to 500 µm),
and comprises an electrically and ionically conducting (Roumi [0068]) network of conjugated cross-linked polymer chains (Roumi [0066]) and desiring ion conductivity greater than 10-7 S/cm to 100 S/cm (Roumi [0087]) to ensure a suitable ion conductivity in the operating temperature (Roumi [0087]), overlapping with the claimed range of 10-8 to 5x10-2 S/cm.
It would have been obvious to optimize the lithium conductivity such that it falls within the claimed range of 10-8 to 5x10-2 S/cm in order to allow for adequate lithium ion conductivity within the battery. 
Roumi further discloses an electron conductivity greater than equal to 1 S/cm (Roumi [0069]) falling within the claimed range of from 10-8 to103 S/cm, and wherein said anode active material layer contains a layer of lithium (Roumi [0081]), e.g. in a form of a Li foil (Roumi [0247]), wherein said electrically and ionically conducting network of cross-linked polymer chains comprises a conjugated polymer selected from one including polyacetylene, polythiophene, polypyrrole, polyaniline, poly(p
It would have been obvious to one of ordinary skill in the art at the time of filing to select an appropriate electrical and ionic conductive polymer taught by Roumi in order to form a conductive anode protective layer. 
Regarding Claim 2, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein said electrolyte-separator assembly (Roumi [0032]) comprises an electrolyte (Roumi [0032]) in ionic contact with said anode and said cathode (Roumi [0032]) in order to allow the battery to perform as desired.
Regarding Claim 3, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the electrolyte is selected from an organic liquid electrolyte (Roumi [0056]), an ionic liquid electrolyte (Roumi [0269]), a polymeric gel electrolyte (Roumi [0055]), a solid electrolyte (Roumi [0055]), all of which read on the claim.
Regarding Claim 4, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the anode active material layer, anode protecting layer, electrolyte separator assembly (Roumi [0068]), and cathode active material layer are laminated to ensure good ionic deposition (Roumi [0072]) to form a battery cell (Roumi [0081]) in a housing (Roumi [0254]), to improve a contact between said anode-protecting layer and said anode active material (Roumi [0072]). Roumi discloses compressing lithium electrodes in order to put them under stress to maintain better contact (Roumi [0242]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Roumi to ensure the battery is under a compressive stress or strain in order to ensure good electrical contact between the layers of the battery.
Regarding Claim 6, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the step of implementing the anode-protecting layer is conducted by depositing a layer of said electrically and ionically conducting network of cross-linked polymer chains (Roumi [0053]) 
Regarding Claim 7, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the step of implementing the anode-protecting layer is conducted by forming a layer of said electrically and ionically conducting network of cross-linked polymer chains (Roumi [0053]), followed by laminating the anode active material layer, the layer of electrically and ionically conducting network of cross-linked polymer chains, the electrolyte-separator assembly, and the cathode active material layer together to form said lithium metal secondary battery (Roumi [0072]) and discloses the desire to improve a contact between said anode-protecting layer and said anode active material (Roumi [0072]). Roumi further discloses wherein the lithium metal anode is compressed (Roumi [0242]) during the lamination step ensuring better electrical contact within the battery (Roumi [0242]).
Regarding Claims 10-12, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein said cathode material is selected from an inorganic material such as a metal oxide or metal phosphate that does not include sulfur or alkali metal polysulfide (Roumi [0059]), reading on Claim 11, more specifically a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium iron phosphate, lithium vanadium oxide, lithium vanadium phosphate (Roumi [0059]) all of which reading on claim 12. Roumi does not particularly limit cathode material as long as it is suitably electrochemically active (Roumi [0059]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material, such as an inorganic metal oxide as taught by Roumi in order to provide a suitable cathode active material.
Regarding Claim 13, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode inorganic material is selected from a metal chloride such as CuCl2 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material such as a metal chloride CuCl2 as taught by Roumi in order to provide a suitable cathode active material.
Regarding Claim 15-16, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode inorganic material is selected from TiS2 (Roumi [0059]) which is a transition metal dichalcogenide, reading on Claim 15 a vanadium oxide, MnO2 (Roumi [0059]). Roumi does not particularly limit cathode material as long as it is suitably electrochemically active (Roumi [0059]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material such as transition metal dichalcogenide, a vanadium oxide, or MnO2 as taught by Roumi in order to provide a suitable cathode active material.
Regarding Claim 17, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode inorganic material contains a vanadium oxide such as LiVO2, V2O5, V6O13 (Roumi [0059]) all of which read on the claim. Roumi does not particularly limit cathode material as long as it is suitably electrochemically active (Roumi [0059]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material such as a vanadium oxide, as taught by Roumi in order to provide a suitable cathode active material.
Regarding Claim 19, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode inorganic material is selected from TiS2 (Roumi [0059]) which is a transition metal dichalcogenide, and also a sulfide of titanium, FeS, FeS2 (Roumi [0059]) sulfides of iron,  (Roumi [0059]) sulfides of transition metals, all of which read on the claim. Roumi does not particularly limit cathode material as long as it is suitably electrochemically active (Roumi [0059]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material such as transition metal dichalcogenide, or sulfide of transition metal, as taught by Roumi in order to provide a suitable cathode active material.
Regarding Claim 20, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode active material is selected from an inorganic material (Roumi [0059]), sulfur (Roumi [0059]). Roumi does not particularly limit cathode material as long as it is suitably electrochemically active (Roumi [0059]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate cathode active material such as sulfur or an inorganic material, as taught by Roumi in order to provide a suitable cathode active material.

Claims 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632A1 cited on IDS dated 04/13/2021), as applied to claims 1, 10, and 11 respectively above, and further in view of Cui et al., (CN108232138A, cited on IDS dated 02/03/2022, see translation attached) hereinafter Cui.
Regarding Claim 9, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the layer of ionically network of cross-linked polymer chains may include various components (Roumi [0066]), but does not teach including a lithium ion conductive additive dispersed in an amount of 0.1% to 50% by weight.
In a similar field of endeavor as it pertains to an ionically and electrically conductive electrode layer composite layer “22” (Cui [0014]) comprising a conductive polymer such as polythiophene, polypyrrole, polyaniline, poly p-phenylene vinylene (Cui [0018]), and a lithium ion conductive additive in 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the conductive polymer-based anode-protecting layer of Roumi to include a lithium ion conductive additive as taught by Cui in order to ensure suitable electric and ionic conduction within the protecting layer. 
Regarding Claims 14 and 18, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the cathode is not particularly limited as long as it able to intercalate lithium ions such as lithium metal ions, (Roumi [0059]) however it does not disclose a lithium transition metal silicate according to the formula Li2MSiO4 where M is a transition metal or mixture of multiple transition metals, a layered LiMO2, spinel LiM2O4, olivine LiMPO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof.
Cui teaches a similar cathode active material that is suitable alternate to similar lithium metal oxides (LiMO2) (Cui [0015]) as used in Roumi such as a lithium metal silicate Li2MSiO4 (Cui [0015]) where M is selected from one or more of Fe, Co, Ni, Mn (Cui [0015]), all of which are transition metals, reading on the claim. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cathode active material of Roumi to include a lithium metal silicate Li2MSiO4 where M is a transition metal as taught by Cui, as one of ordinary skill in the art would have a reasonable expectation of success in replacing one known lithium ion conductive active material for another.   

Response to Arguments
Applicant’s arguments filed 09/15/2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in view of newly applied Roumi reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721